DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim 11 has been cancelled.
Claims 1-2, 6, 12, 16, and 19 have been amended.
Claims 1-10 and 12-20 have been presented for examination.
Claims 1-10 and 12-20 are currently rejected.

Response to Amendments
Regarding 35 U.S.C. §§ 102 and 103, the claims have been amended to overcome the previous art rejections. Therefore, the previous 35 U.S.C. §§ 102 and 103 rejections are withdrawn. However, upon further search and consideration, a new grounds of rejection is made in view of Riedinger et al. (U.S. Patent Application Publication No. 2015/0198954).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim(s) 1-7, 12-17, 19, and 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wyatt (U.S. Patent Application Publication No. 2014/0222257 and hereinafter “Wyatt”) in view of Riedinger et al. (U.S. Patent Application Publication No. 2015/0198954 and hereinafter, “Riedinger”).

Regarding claim 1, Wyatt teaches the method of assisting operation of an aircraft en route to an airport, the method comprising:
identifying a reference point in advance of a runway at the airport;
Wyatt [0005] discloses a marker, or reference point, located 3500 feet from the runway.
Wyatt [0003] discloses that a final approach fix, or reference point along a trajectory to a runway, is known in the art.
and providing, on a primary flight display, a graphical indication of a difference between the predicted altitude at the location corresponding to the reference point resulting from the gliding vertical trajectory and an altitude criterion associated with the reference point, wherein the graphical indication of the difference dynamically updates as the aircraft travels.
Wyatt [0003] discloses that guiding an aircraft vertically using graphical displays on a primary flight display (PFD) toward a final approach fix, or reference point, is known in the art.
Wyatt [0049] discloses anticipating an altitude as the aircraft descends and displaying the anticipated altitude on a PFD.
Wyatt [0027] discloses providing real-time flight-related information that may be displayed on the display device.
The Examiner notes that dynamically updating information is equivalent to providing real-time information.
…the gliding vertical trajectory resulting in a predicted altitude of the aircraft at a location corresponding to the reference point;
Wyatt [0005] discloses “The outer marker typically indicates where an aircraft intercepts the glide path at the published altitude.”
While Wyatt does not expressly teach:
dynamically determining a gliding vertical trajectory for the aircraft en route to the reference point forward from a current altitude of the aircraft at a current aircraft location based at least in part on a sink rate of the aircraft…
Riedinger teaches:
dynamically determining a gliding vertical trajectory for the aircraft en route to the reference point forward from a current altitude of the aircraft at a current aircraft location based at least in part on a sink rate of the aircraft…
Reidinger [0012]-[0014] discloses “…a method for securing a ground speed used in an aircraft landing guidance algorithm of the aforementioned type, characterized in that it further comprises: a step for estimating the vertical speed of the aircraft; during guidance along a glide path describing a given descent angle…”
The Examiner notes that estimating a vertical speed during guidance along a glide path describing a descent angle is indicative of a gliding vertical trajectory forward from the current position of the aircraft.
Riedinger [0038] discloses “The aircraft 1 further comprises a radio altimeter R3 suitable for estimating the radio altitude of the aircraft 2 on the axis Z. The radio altimeter R3 [is] suitable for computing the radio altitude h.sub.n and providing the guidance device 10 with that radio altitude at each moment t.sub.n.”
The Examiner notes that determining the altitude of the aircraft “at each moment” encompasses a current altitude.
Riedinger [0055] discloses “…the steps of a method 100 that are indicated below in reference to FIG. 2 along the final trajectory, typically below 200 feet, i.e., on the slope of the glide path…”
Riedinger [0056] discloses “The process 100 is a real-time process, reiterated at each moment t.sub.n…”
Riedinger [0070]-[0071] discloses “The satisfactory landing criteria are for example those corresponding to the notion of "safe landing" in the landing standards, in particular standards AC120-28…The main criteria that must not be exceeded are: a--longitudinal landing upstream from a point on the runway 60 meters from the runway threshold; b--longitudinal landing beyond the end of the landing zone lighting at 914 meters from the threshold; c--lateral landing with the outer landing gear further than 21 meters from the center line of the runway, in the case of a 45 meter runway; d--sink rate corresponding to a limit structural load”
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the glide path disclosed in Wyatt to incorporate a sink rate of an aircraft, as taught by Riedinger, to ensure a safe landing (Riedinger [0070]).

Regarding claim 2, Wyatt in combination with Riedinger teaches the method of claim 1, Wyatt further comprising:
dynamically determining a lateral trajectory between the current aircraft location and the reference point, wherein the gliding vertical trajectory corresponds to the aircraft traveling en route from the current aircraft location to the reference point
Wyatt [0002] discloses that providing lateral information to guide an aircraft to the centerline of a runway at the far end of a runway is known in the art.
Wyatt [0003] discloses that guiding an aircraft vertically en route to the approach-end of a runway is known in the art.
Wyatt [0030] discloses that the navigational data and information regarding operation of the aircraft is obtained in real-time.
The Examiner notes that dynamically determining information is equivalent to providing real-time information.
While Wyatt does not expressly teach:
descending along a lateral trajectory at a rate that reflects the sink rate of the aircraft
Riedinger teaches:
descending along a lateral trajectory at a rate that reflects the sink rate of the aircraft
Riedinger [0070]-[0071] discloses “The satisfactory landing criteria are for example those corresponding to the notion of "safe landing" in the landing standards, in particular standards AC120-28…The main criteria that must not be exceeded are:…c--lateral landing with the outer landing gear further than 21 meters from the center line of the runway, in the case of a 45 meter runway; d--sink rate corresponding to a limit structural load… f--lateral speed or sideslip angle corresponding to a limit structural load.”
The Examiner notes that traveling with a lateral speed denotes a lateral trajectory.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the glide path disclosed in Wyatt to incorporate a sink rate of an aircraft, as taught by Riedinger, to ensure a safe landing (Riedinger [0070]).

Regarding claim 3, Wyatt in combination with Riedinger teaches the method of claim 1, Wyatt further comprising:
constructing a reference vertical trajectory having a constant flight path angle backwards from the runway to the reference point, wherein the altitude criterion comprises an altitude of the reference vertical trajectory at a distance in advance of the runway corresponding to the location of the reference point.
Wyatt [0052] discloses a glideslope angle for an aircraft approach path.
Wyatt Fig. 3 element 312 depicts the flight path angle backwards from the runway to a reference marker 316.

    PNG
    media_image1.png
    531
    810
    media_image1.png
    Greyscale


Regarding claim 4, Wyatt in combination with Riedinger teaches the method of claim 1, wherein Wyatt further teaches:
identifying the reference point comprises identifying a final approach fix associated with the runway using a procedure database.
Wyatt [0003] discloses that identifying a final approach fix associated with the runway is known in the art.
Wyatt [0029] discloses a navigation database that stores information required to construct flight plans and approach courses.

Regarding claim 5, Wyatt in combination with Riedinger teaches the method of claim 4, Wyatt further comprising:
constructing a reference vertical trajectory having a constant flight path angle backwards from the runway to the final approach fix, wherein the altitude criterion comprises a target altitude at the final approach fix identified as an altitude of the reference vertical trajectory at a distance in advance of the runway corresponding to the location of the final approach fix.
Wyatt [0004] discloses that constructing an approach path that to descend vertically at a standardized glideslope angle to the approach-end of a runway is known in the art.
Wyatt [0003] discloses that providing vertical guidance by a glideslope that originates from an anchor point at a runway’s threshold and projects through the final approach fix is known in the art.

Regarding claim 6, Wyatt in combination with Riedinger teaches the method of claim 5, Wyatt further comprising:
dynamically determining a lateral trajectory between the current aircraft location and the final approach fix, wherein the gliding vertical trajectory corresponds to the aircraft traveling en route from the current aircraft location to the reference point
Wyatt [0002] discloses that providing lateral information to guide an aircraft to the centerline of a runway at the far end of a runway is known in the art.
Wyatt [0003] discloses that guiding an aircraft vertically en route to the approach-end of a runway is known in the art.
Wyatt [0030] discloses that the navigational data and information regarding operation of the aircraft is obtained in real-time.
The Examiner notes that dynamically determining information is equivalent to providing real-time information.
While Wyatt does not expressly teach:
descending along a lateral trajectory at a rate that reflects the sink rate of the aircraft
Riedinger teaches:
descending along a lateral trajectory at a rate that reflects the sink rate of the aircraft
Riedinger [0070]-[0071] discloses “The satisfactory landing criteria are for example those corresponding to the notion of "safe landing" in the landing standards, in particular standards AC120-28…The main criteria that must not be exceeded are:…c--lateral landing with the outer landing gear further than 21 meters from the center line of the runway, in the case of a 45 meter runway; d--sink rate corresponding to a limit structural load… f--lateral speed or sideslip angle corresponding to a limit structural load.”
The Examiner notes that traveling with a lateral speed denotes a lateral trajectory.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the glide path disclosed in Wyatt to incorporate a sink rate of an aircraft, as taught by Riedinger, to ensure a safe landing (Riedinger [0070]).

Regarding claim 7, Wyatt in combination with Riedinger teaches the method of claim 5, wherein Wyatt further teaches:
providing the graphical indication comprises displaying a graphical representation of the difference between the predicted altitude at the location corresponding to the final approach fix resulting from the gliding vertical trajectory and the target altitude at the final approach fix.
Wyatt [0003] discloses that guiding an aircraft vertically using graphical displays on a primary flight display (PFD) toward a final approach fix, or reference point, is known in the art.
Wyatt [0049] discloses anticipating an altitude as the aircraft descends and displaying the anticipated altitude on a PFD.

Regarding claim 12, Wyatt teaches the system comprising:
a display device having a primary flight display rendered thereon;
Wyatt [0003] discloses that primary flight displays are known in the art.
a data storage element to maintain information associated with a runway;
Wyatt [0029] discloses a navigation database that stores information pertaining to runway procedures.
a navigation system to provide a current location of an aircraft and a current altitude of the aircraft;
Wyatt [0032] discloses a navigation system to determine the current location and current altitude of the aircraft.
and a processing system coupled to the display device, the data storage element and the navigation system to: identify a reference point in advance of the runway using the information associated with the runway;
Wyatt [0005] discloses a marker, or reference point, located 3500 feet from the runway.
Wyatt [0003] discloses that a final approach fix, or reference point along a trajectory to a runway, is known in the art.
dynamically determine a difference between a predicted altitude of the aircraft at a location corresponding to the reference point resulting from the gliding vertical trajectory and a target altitude associated with the reference point;
Wyatt [0036]-[0037] discloses dynamically determining the difference between the current altitude and a predetermined altitude (e.g., decision altitude) at a location.
Wyatt Fig. 2 depicts the predicted altitude of the aircraft at location 212 and determining the difference between that predicted altitude and a target altitude associated with the reference point 210.

    PNG
    media_image2.png
    496
    759
    media_image2.png
    Greyscale

and command the display device to provide a graphical indication of the difference between the predicted altitude and the target altitude.
Wyatt [0003] discloses that guiding an aircraft vertically using graphical displays on a primary flight display (PFD) toward a final approach fix, or reference point, is known in the art.
Wyatt [0049] discloses anticipating an altitude as the aircraft descends and displaying the anticipated altitude on a PFD.
While Wyatt does not expressly teach:
dynamically determining a gliding vertical trajectory for the aircraft en route to the reference point forward from a current altitude of the aircraft at a current aircraft location based at least in part on a sink rate of the aircraft;
Riedinger teaches:
dynamically determining a gliding vertical trajectory for the aircraft en route to the reference point forward from a current altitude of the aircraft at a current aircraft location based at least in part on a sink rate of the aircraft;
Reidinger [0012]-[0014] discloses “…a method for securing a ground speed used in an aircraft landing guidance algorithm of the aforementioned type, characterized in that it further comprises: a step for estimating the vertical speed of the aircraft; during guidance along a glide path describing a given descent angle…”
The Examiner notes that estimating a vertical speed during guidance along a glide path describing a descent angle is indicative of a gliding vertical trajectory forward from the current position of the aircraft.
Riedinger [0038] discloses “The aircraft 1 further comprises a radio altimeter R3 suitable for estimating the radio altitude of the aircraft 2 on the axis Z. The radio altimeter R3 [is] suitable for computing the radio altitude h.sub.n and providing the guidance device 10 with that radio altitude at each moment t.sub.n.”
The Examiner notes that determining the altitude of the aircraft “at each moment” encompasses a current altitude.
Riedinger [0055] discloses “…the steps of a method 100 that are indicated below in reference to FIG. 2 along the final trajectory, typically below 200 feet, i.e., on the slope of the glide path…”
Riedinger [0056] discloses “The process 100 is a real-time process, reiterated at each moment t.sub.n…”
Riedinger [0070]-[0071] discloses “The satisfactory landing criteria are for example those corresponding to the notion of "safe landing" in the landing standards, in particular standards AC120-28…The main criteria that must not be exceeded are: a--longitudinal landing upstream from a point on the runway 60 meters from the runway threshold; b--longitudinal landing beyond the end of the landing zone lighting at 914 meters from the threshold; c--lateral landing with the outer landing gear further than 21 meters from the center line of the runway, in the case of a 45 meter runway; d--sink rate corresponding to a limit structural load”
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the glide path disclosed in Wyatt to incorporate a sink rate of an aircraft, as taught by Riedinger, to ensure a safe landing (Riedinger [0070]).

Regarding claim 13, Wyatt in combination with Riedinger teaches the system of claim 12, wherein Wyatt further teaches:
the information associated with the runway includes a heading associated with a centerline of the runway;
Wyatt [0002] discloses that guiding an aircraft to a centerline of a runway is known in the art.
and the processing system is configurable to: construct a reference vertical trajectory having a constant flight path angle backwards from the runway to the reference point along the heading associated with the centerline of the runway;
Wyatt [0002] discloses that guiding an aircraft to a centerline of a runway is known in the art.
Wyatt [0004] discloses that constructing an approach path that to descend vertically at a standardized glideslope angle to the approach-end of a runway is known in the art.
Wyatt Fig. 3 element 312 depicts the flight path angle backwards from the runway to a reference marker 316.

    PNG
    media_image1.png
    531
    810
    media_image1.png
    Greyscale

and identify the target altitude as an altitude of the reference vertical trajectory at a distance along the heading associated with the centerline of the runway in advance of the runway corresponding to the location of the reference point.
Wyatt [0009] discloses that having a target altitude (e.g., decision altitude) for landing approaches having a geometric glide path for landing approaches is known in the art.
Wyatt [0037] discloses that the aircraft is expected to reach decision altitude at the approach point location, which as depicted in Fig. 3, is a distance along the trajectory.
Wyatt [0002] discloses that guiding an aircraft on a trajectory to a centerline of a runway is known in the art.

Regarding claim 14, Wyatt in combination with Riedinger teaches the system of claim 12, wherein Wyatt further teaches:
the information associated with the runway includes procedure information identifying a final approach fix associated with the runway;
Wyatt [0003] discloses that a final approach fix, or reference point along a trajectory to a runway, is known in the art. Wyatt also discloses that guiding an aircraft vertically using graphical displays on a primary flight display (PFD) toward a final approach fix, or reference point, is known in the art.
and the reference point comprises the final approach fix.
Wyatt [0003] discloses that a final approach fix, or reference point along a trajectory to a runway, is known in the art.

Regarding claim 15, Wyatt in combination with Riedinger teaches the system of claim 14, wherein Wyatt further teaches:
the processing system is configurable to: construct a reference vertical trajectory having a constant flight path angle backwards from the runway to the final approach fix associated with the runway;
Wyatt [0004] discloses that constructing an approach path that to descend vertically at a standardized glideslope angle to the approach-end of a runway is known in the art.
Wyatt Fig. 3 element 312 depicts the flight path angle backwards from the runway to a reference marker 316.

    PNG
    media_image1.png
    531
    810
    media_image1.png
    Greyscale

and identify the target altitude as an altitude of the reference vertical trajectory at the final approach fix.
Wyatt [0009] discloses that having a target altitude (e.g., decision altitude) for landing approaches having a geometric glide path for landing approaches is known in the art.

Regarding claim 16, Wyatt in combination with Riedinger teaches the system of claim 14, wherein Wyatt further teaches:
the processing system is configurable to dynamically determine a lateral trajectory between the current location and the reference point, wherein the gliding vertical trajectory corresponds to the aircraft traveling en route to the reference point along the lateral trajectory.
Wyatt [0002] discloses that providing lateral information to guide an aircraft to the centerline of a runway at the far end of a runway is known in the art.
Wyatt [0003] discloses that guiding an aircraft vertically en route to the approach-end of a runway is known in the art.
Wyatt [0030] discloses that the navigational data and information regarding operation of the aircraft is obtained in real-time.
The Examiner notes that dynamically determining information is equivalent to providing real-time information.
While Wyatt does not expressly teach:
descending along a lateral trajectory at a rate that reflects the sink rate of the aircraft
Riedinger teaches:
descending along a lateral trajectory at a rate that reflects the sink rate of the aircraft
Riedinger [0070]-[0071] discloses “The satisfactory landing criteria are for example those corresponding to the notion of "safe landing" in the landing standards, in particular standards AC120-28…The main criteria that must not be exceeded are:…c--lateral landing with the outer landing gear further than 21 meters from the center line of the runway, in the case of a 45 meter runway; d--sink rate corresponding to a limit structural load… f--lateral speed or sideslip angle corresponding to a limit structural load.”
The Examiner notes that traveling with a lateral speed denotes a lateral trajectory.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the glide path disclosed in Wyatt to incorporate a sink rate of an aircraft, as taught by Riedinger, to ensure a safe landing (Riedinger [0070]).

Regarding claim 17, Wyatt in combination with Riedinger teaches the system of claim 12, wherein Wyatt further teaches:
the graphical indication comprises a graphical representation of the difference between the predicted altitude and the target altitude.
Wyatt [0003] discloses that guiding an aircraft vertically using graphical displays on a primary flight display (PFD) toward a final approach fix, or reference point, is known in the art.
Wyatt [0049] discloses anticipating an altitude as the aircraft descends and displaying the anticipated altitude on a PFD.

Regarding claim 19, Wyatt teaches non-transitory computer-readable medium having instructions stored thereon that are executable by a processing system to render a primary flight display comprising:
a synthetic perspective view of terrain for a region proximate the aircraft;
Wyatt [0047] discloses providing a visual display of the aircraft and runway on a PFD.
Wyatt Fig. 5 depicts a synthetic perspective view of terrain for a region proximate to an aircraft.

    PNG
    media_image3.png
    540
    735
    media_image3.png
    Greyscale


and a graphical indication of a difference between a predicted altitude at a location corresponding to a final approach reference point resulting from a gliding vertical trajectory forward from a current altitude and current location of the aircraft and a target altitude associated with the final approach reference point
Wyatt [0003] discloses that guiding an aircraft vertically using graphical displays on a primary flight display (PFD) toward a final approach fix, or reference point, is known in the art.
Wyatt [0049] discloses anticipating an altitude as the aircraft descends and displaying the anticipated altitude on a PFD.
wherein: the gliding vertical trajectory for the aircraft en route to the final approach reference point is dynamically determined forward from the current altitude of the aircraft at the current location…
Wyatt [0004] discloses determining a vertical downhill glideslope as the aircraft descends along an approach path toward the centerline of a runway.
The Examiner notes that a descent path is a vertical trajectory. The Examiner also notes that a glide path of an aircraft is inherently vertical based on the definition “an aircraft's line of descent to land, especially as indicated by ground radar” as found on Oxford Languages. 
Wyatt [0005] discloses that an aircraft intercepting a gliding trajectory at a published altitude is known in the art.
Wyatt [0027] discloses providing real-time flight-related information that may be displayed on the display device.

the predicted altitude comprises a first altitude of the gliding vertical trajectory at the location corresponding to the final approach reference point;
Wyatt [0005] discloses that a first altitude where the aircraft intercepts a glide path at a published altitude is known in the art.
the target altitude comprises a second altitude of a reference vertical trajectory at the final approach reference point;
Wyatt [0009] discloses a second altitude for landing approaches that pass through a final approach fix.
and the graphical indication of the difference dynamically updates as the aircraft travels.
Wyatt [0049] discloses anticipating an altitude as the aircraft descends and displaying the anticipated altitude on a PFD.
Wyatt [0027] discloses providing real-time flight-related information that may be displayed on the display device.
The Examiner notes that dynamically updating information is equivalent to providing real-time information.
While Wyatt does not expressly teach:
[the gliding vertical trajectory is] based at least in part on a sink rate of the aircraft;
Riedinger teaches:
[the gliding vertical trajectory is] based at least in part on a sink rate of the aircraft;
Riedinger [0070]-[0071] discloses “The satisfactory landing criteria are for example those corresponding to the notion of "safe landing" in the landing standards, in particular standards AC120-28…The main criteria that must not be exceeded are:…c--lateral landing with the outer landing gear further than 21 meters from the center line of the runway, in the case of a 45 meter runway; d--sink rate corresponding to a limit structural load… f--lateral speed or sideslip angle corresponding to a limit structural load.”
The Examiner notes that traveling with a lateral speed denotes a lateral trajectory.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the glide path disclosed in Wyatt to incorporate a sink rate of an aircraft, as taught by Riedinger, to ensure a safe landing (Riedinger [0070]).

Regarding claim 21, the combination of Wyatt and Riedinger teaches the method of claim 1, wherein Riedinger further teaches:
dynamically determining the gliding vertical trajectory comprises using the sink rate to construct a descent path that reflects the sink rate en route to the reference point along a lateral trajectory between the current aircraft location and the reference point.
Riedinger [0012]-[0014] discloses “…a method for securing a ground speed used in an aircraft landing guidance algorithm of the aforementioned type, characterized in that it further comprises: a step for estimating the vertical speed of the aircraft; during guidance along a glide path describing a given descent angle…”
The Examiner notes that estimating a vertical speed during guidance along a glide path describing a descent angle is indicative of a gliding vertical trajectory forward from the current position of the aircraft.
Riedinger [0038] discloses “The aircraft 1 further comprises a radio altimeter R3 suitable for estimating the radio altitude of the aircraft 2 on the axis Z. The radio altimeter R3 [is] suitable for computing the radio altitude h.sub.n and providing the guidance device 10 with that radio altitude at each moment t.sub.n.”
The Examiner notes that determining the altitude of the aircraft “at each moment” encompasses a current altitude.
Riedinger [0055] discloses “…the steps of a method 100 that are indicated below in reference to FIG. 2 along the final trajectory, typically below 200 feet, i.e., on the slope of the glide path…”
Riedinger [0056] discloses “The process 100 is a real-time process, reiterated at each moment t.sub.n…”
Riedinger [0070]-[0071] discloses “The satisfactory landing criteria are for example those corresponding to the notion of "safe landing" in the landing standards, in particular standards AC120-28…The main criteria that must not be exceeded are: a--longitudinal landing upstream from a point on the runway 60 meters from the runway threshold; b--longitudinal landing beyond the end of the landing zone lighting at 914 meters from the threshold; c--lateral landing with the outer landing gear further than 21 meters from the center line of the runway, in the case of a 45 meter runway; d--sink rate corresponding to a limit structural load”
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the glide path disclosed in Wyatt to incorporate a sink rate of an aircraft, as taught by Riedinger, to ensure a safe landing (Riedinger [0070]).

Claims 8-9, 18, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Wyatt in view of Riedinger, further in view of Wise (U.S. Patent No. 4,539,843).

Regarding claim 8, Wyatt in combination with Riedinger teaches the method of claim 7. However, the combination of Wyatt and Riedinger do not expressly teach the following limitations including:
providing the graphical indication comprises rendering the graphical representation of the difference in a visually distinguishable characteristic influenced by a sign of the difference.
However, Wise teaches:
providing the graphical indication comprises rendering the graphical representation of the difference in a visually distinguishable characteristic influenced by a sign of the difference.
Wise Col. 4 Lines 27-33 discloses displaying a change in altitude using a sign of the value (e.g., negative altitude).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of Wyatt and Riedinger to incorporate a sign of the difference, as taught in Wise, in order to provide accuracy to provide an accurate indication of the altitude.

Regarding claim 9 Wyatt in combination with Riedinger teaches the method of claim 7. However, the combination of Wyatt and Riedinger do not expressly teach the following limitations including:
displaying the graphical representation of the difference comprises displaying an estimated vertical margin indicator including the graphical representation of the difference adjacent to an altitude indicator on the primary flight display.
However, Wise teaches:
displaying the graphical representation of the difference comprises displaying an estimated vertical margin indicator including the graphical representation of the difference adjacent to an altitude indicator on the primary flight display.
Wise Col. 4 Lines 27-33 discloses displaying a change in altitude using a sign of the value (e.g., negative altitude).
The Examiner notes that a vertical margin is equivalent to a change in altitude.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of Wyatt and Riedinger to incorporate a sign of the difference, as taught in Wise, in order to provide accuracy to provide an accurate indication of the altitude.

Regarding claim 18, Wyatt in combination with Riedinger teaches the system of claim 12. The combination of Wyatt and Riedinger do not expressly teach the following limitations including:
the graphical indication comprises an estimated vertical margin indicator including a graphical representation of the difference adjacent to an altitude indicator on the primary flight display.
However, Wise teaches:
the graphical indication comprises an estimated vertical margin indicator including a graphical representation of the difference adjacent to an altitude indicator on the primary flight display.
Wise Col. 4 Lines 27-33 discloses displaying a change in altitude using a sign of the value (e.g., negative altitude).
The Examiner notes that a vertical margin is equivalent to a change in altitude.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of Wyatt and Riedinger to incorporate a sign of the difference, as taught in Wise, in order to provide accuracy to provide an accurate indication of the altitude.

Regarding claim 20, Wyatt in combination with Riedinger teaches the non-transitory computer-readable medium of claim 19, wherein Wyatt further teaches:
the primary flight display includes an altitude indicator overlying the synthetic perspective view of terrain;
Wyatt [0047] discloses providing a visual display of the aircraft and runway on a PFD.
Wyatt Fig. 5 depicts a synthetic perspective view of terrain for a region proximate to an aircraft.

    PNG
    media_image3.png
    540
    735
    media_image3.png
    Greyscale

The combination of Wyatt and Riedinger does not explicitly teach:
and the graphical indication of the difference is adjacent to the altitude indicator.
However, Wise teaches:
and the graphical indication of the difference is adjacent to the altitude indicator.
Wise Col. 4 Lines 27-33 discloses displaying a change in altitude using a sign of the value (e.g., negative altitude).
The Examiner notes that a vertical margin is equivalent to a change in altitude.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of Wyatt and Riedinger to incorporate a graphical indication of the difference being adjacent to the altitude indicator, as taught by a sign indication in the disclosure of Wise, in order to provide accuracy and simplicity of operation.

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Wyatt in view of Riedinger and Wise, further in view of Vanhoozer et al. (U.S. Patent No. 8,462,020 and hereinafter, “Vanhoozer”).

Regarding claim 10, Wyatt in combination with Riedinger and Wise teaches the method of claim 9, Wyatt further comprising:
displaying the estimated vertical margin indicator.
Wyatt [0003] discloses that guiding an aircraft vertically using graphical displays on a primary flight display (PFD) toward a final approach fix, or reference point, is known in the art.
Wyatt [0049] discloses anticipating an altitude as the aircraft descends and displaying the anticipated altitude on a PFD.
The combination of Wyatt, Riedinger, and Wise does not expressly teach:
detecting a total engine flameout condition; and in response to detecting the total engine flameout condition, providing a second graphical indication of a total engine flameout display mode on the primary flight display concurrent[ly]
However, Vanhoozer teaches:
detecting a total engine flameout condition; and in response to detecting the total engine flameout condition, providing a second graphical indication of a total engine flameout display mode on the primary flight display concurrent[ly]
Vanhoozer Col. 5 Line 60 - Col. 6 Line 3 discloses detecting a total engine failure and displaying indications of a malfunction.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of Wyatt, Riedinger, and Wise to incorporate displaying a total engine failure condition, as taught in Vanhoozer, in order to provide an enhanced altitude indicator and ensure graphic notification for enhanced safety.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHANIE T SU whose telephone number is (571)272-5326. The examiner can normally be reached Monday to Friday, 8:30AM - 5:00PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ANISS CHAD can be reached on (571)270-3832. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/S.T.S./Patent Examiner, Art Unit 3662                                                                                                                                                                                                        
/ANISS CHAD/Supervisory Patent Examiner, Art Unit 3662